Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1. 	This application is a CON of 15/839,393 12/12/2017 PAT 10624370, which claims benefit of the provisional application: 62/434,548 with a filing date 12/15/2016.  
2. 	Amendment of claim 1, cancelation of claims 10-16 and 21, and addition of claims 17-20 and 22-32, and a terminal disclaimer in the amendment filed on 04/27/2021 is acknowledged. Claims 1-9, 17-20 and 22-32 are pending in the application.  No new matter has been found. Since the newly added claims 17-20 and 22-32 are commensurate within the scope of invention, claims 1-9, 17-20 and 22-32 are prosecuted in the case.
Reasons for Allowance
3. 	Since AAFCO, Brown’s,   Gardiner et al. ‘899, Russell-Maynard et al. ‘356 and  Stewart’s ‘610 do not disclose the instant composition, therefore they are distinct from the instant invention.  The rejection of claims 1-9 under 35 U.S.C. 103 (a) over AAFCO, Brown’s,   Gardiner et al. ‘899, Russell-Maynard et al. ‘356 and  Stewart’s ‘610 has been overcome in the amendment filed on 4/27/2021. 
4.	Since the terminal disclaimer against Middleton et al. ‘370 has been filed and approved in the Office, therefore the rejection of claim 1 under the obviousness-type double patenting over Middleton et al. ‘370 has been overcome in the amendment filed on 4/27/2021. 
5. 	Claims 1-9, 17-20 and 22-32 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compositions has not been found. Claims 1-9, 17-20 and 22-32 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

May 11, 2021